Citation Nr: 1100898	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-08 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection.

2.  Entitlement to service connection for right eye disability.

3.  Entitlement to a compensable rating for right middle finger 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from December 1975 to November 
1979. 

This appeal to the Board of Veterans' Appeals (Board) arose from 
November 2005 and February 2009 rating decisions.

In a November 2005 rating decision, the RO granted the petition 
to reopen a claim for service connection for skin disorder and 
denied service connection for right eye disability and skin 
disorder, on the merits.  The Veteran filed a notice of 
disagreement (NOD) in May 2006, and the RO issued a statement of 
the case (SOC) in December 2006.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
March 2007.

In a January 2009 rating decision, the RO denied a claim of 
entitlement to an increased (compensable) rating for right middle 
finger injury.  The Veteran filed a NOD in February 2009, and the 
RO issued a SOC in May 2009.  He filed a VA Form 9 later that 
month.

The RO addressed the claim for service connection for skin 
disorder on the merits.  However, regardless of the RO's actions, 
the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 
2002) to address the question of whether new and material 
evidence has been received to reopen the claim for service 
connection.  That matter goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim on a de novo 
basis.  Jackson v, Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).  
Thus, the issues on appeal are as characterized on the title page 
of this decision.

The Veteran was previously represented by North Carolina Division 
of Veterans Affairs.  However, in December 2008 he granted a 
power-of-attorney in favor of The American Legion with regard to 
the claims on appeal.  The Veteran's current representative has 
submitted written argument on his behalf.  The Board recognizes 
the change in representation.

As a final preliminary matter, the Board notes that in March 2009 
the Veteran filed a claim of service connection for posttraumatic 
stress disorder (PTSD).  In April 2009 he filed a claim of 
service connection for dypsnea.  It does not appear that the 
claims for service connection for PTSD and dypsnea have yet been 
adjudicated by the RO.  As such, these matters are not properly 
before the Board, and are referred to the RO for appropriate 
action.  

The Board's decision on the matters of the petition to reopen a 
claim for service connection for skin disorder and an increased 
(compensable) rating for right finger injury are set forth below.  
The claims of service connection for right eye disability and 
skin disorder, on the merits, are addressed in the remand 
following the order; these matters are being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran when further action, on his part, is 
required.  


FINDINGS OF FACT

1.  In an unappealed May 1984 rating decision, the RO denied 
service connection for skin disorder.

2.  Evidence associated with the claims file since the May 1984 
denial is not cumulative and redundant of evidence of record at 
the time of the prior denial; such evidence relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim for 
service connection for skin disorder.

3.  Throughout the rating period on appeal, the Veteran's 
service-connected right finger injury has been manifested by a 
superficial scar measuring 0.05 cm by 1 cm; the scar is stable, 
nontender, not painful on examination, and does not limit 
function or motion.


CONCLUSIONS OF LAW

1.  The May 1984 rating decision in which the RO denied service 
connection for skin disorder is final.  38 U.S.C.A. § 7105(b) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  The evidence pertinent to the claim for service connection 
for skin disorder received since the RO's May 1984 denial is new 
and material, and the criteria for reopening the claim of service 
connection have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2010).

3.  The criteria for a compensable rating for right middle finger 
injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.27 
(2010), 4.118, Diagnostic Codes 7801-7805 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Initially, the Board notes that, given the favorable disposition 
of the Veteran's petition to reopen the claim for service 
connection for skin disorder, notification and development action 
needed to render a fair decision on this aspect of the appeal has 
been accomplished.

As regards the remaining matter herein decided, notice 
requirements under the VCAA essentially require VA to notify a 
claimant of any evidence that is necessary to substantiate the 
claim(s), as well as the evidence that VA will attempt to obtain 
and which evidence he or she is responsible for providing.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim(s); (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings, as well as 
information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

Pertinent to the claim for an increased rating, in a December 
2008 pre-rating letter, the RO provided notice to the Veteran 
explaining what information and evidence was needed to 
substantiate the claim for an increased (compensable) rating for 
service-connected right middle finger injury, as well as what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  This 
letter also provided the Veteran information pertaining to the 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  The January 2009 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the December 2008 letter.  Hence, the December 2008 
letter-which meets the content of notice requirements described 
in Pelegrini, and in part, Dingess/Hartman-also meets the VCAA's 
timing of notice requirement.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the claim for an increased rating.  Pertinent medical evidence 
associated with the claim for an increased rating consists of a 
VA treatment record, and the report of a January 2009 VA 
examination.  Also of record and considered in connection with 
the claim for an increased rating are various written statements 
provided by the Veteran, and by his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record in connection with the claim for an 
increased rating for right middle finger injury is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim for an increased rating, the avenues 
through which he might obtain such evidence, and the allocation 
of responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the claim 
for a higher rating.  Consequently, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
Veteran or to have any effect on the appeal.  Any such error is 
deemed harmless and does not preclude appellate consideration of 
the matter on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Petition to Reopen

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

As indicated above, the RO denied the Veteran's claim of service 
connection for skin disorder in May 1984.  The evidence of record 
at the time consisted of service treatment records and a March 
1980 VA examination.  The service treatment records reflected 
treatment for a skin rash of the groin, under arms, and face in 
January and June 1976.  The latter report indicated a 3-day 
history of symptoms, reflecting that the rash had not been 
continuous from January to June.  
The Veteran's October 1979 separation examination and the March 
1980 VA examination revealed normal skin.  The basis for the RO's 
denial of service connection was that the evidence did not 
reflect that the Veteran had a chronic skin condition.

Although notified of the RO's May 1984 denial in a letter dated 
later that month, the Veteran did not initiate an appeal.  See 38 
C.F.R. § 20.200.  The RO's May 1984 decision is therefore final 
as to the evidence then of record, and is not subject to revision 
on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the Veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in May 
2005.  Under 38 C.F.R. § 3.156(a), "new" evidence is evidence 
not previously submitted to agency decisionmakers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial of the claim is the RO's May 1984 
rating decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since May 1984 
includes VA and private treatment records reflecting several 
diagnoses for skin disorders, including: chronic actinic 
dermatitis of the groin, face, and neck; seborrheic-
neurodermatitis involving the face, neck, and extensor aspects of 
the arms; and dermatophytosis of the groin.  

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for skin 
disorder.  At the time of the May 1984 rating decision, there was 
evidence that the Veteran was treated for a skin rash of the 
groin, under arms, and face during service; however, there was no 
competent evidence that the Veteran had a current, chronic skin 
disorder.  The Board finds the foregoing evidence is new in that 
it was not before agency decisionmakers at the time of the May 
1984 final decision of the claim for service connection, and is 
not duplicative or cumulative of evidence previously of record.  
Moreover, this evidence is material in that it addresses the 
diagnosis of a chronic and current skin disorder (an 
unestablished fact necessary to substantiate the claim).  When 
considered in conjunction with the remainder of the record, to 
include the treatment for groin, face, and under arm rash noted 
in the Veteran's service treatment records, such evidence 
provides a reasonable basis for allowance of the claim.

For the foregoing reasons, the Board concludes that the criteria 
for reopening the claim for service connection for skin disorder 
have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The 
underlying issue of service connection will be addressed in the 
REMAND portion of this decision.

III.  Increased Rating for Right Middle Finger Injury

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505, 509-10 (2007).  The following analysis is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

It is noted that while the diagnostic criteria pertaining to 
scars were revised on October 23, 2008, such changes only apply 
for claims filed on or after that date and do not impact the 
present claim.  The Veteran has not specifically requested 
consideration under the new criteria. Thus, all diagnostic codes 
discussed herein are the version in effect prior to October 23, 
2008.

Historically, in an April 1980 rating decision, the RO awarded 
service connection for right middle finger injury and assigned an 
initial 0 percent (noncompensable) rating pursuant to  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  In a January 2009 rating 
decision, the RO continued the Veteran's 0 noncompensable rating 
under Diagnostic Code 7805.  

The only residual of the Veteran's 1977 right middle finger 
laceration is a superficial scar.  To warrant a compensable 
rating for the Veteran's right middle finger scar, the evidence 
would have to show that it affects an area of 144 square inches 
(929 sq. cm.) or greater, was deep or caused limited motion and 
affected an area exceeding 6 square inches (39 sq. cm.), was 
unstable, or was painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804 (2008).  Scars may also 
be rated based on limitation of function of affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Considering the pertinent evidence in light of the above-noted 
legal authority, the Board finds that an increased (compensable) 
rating for the Veteran's right middle finger injury is not 
warranted at any time.

In a written statement submitted to the RO in January 2009, the 
Veteran reported constant pain in his right middle finger and 
pain shooting through the upper wrist into the lower right arm.  
He stated that cold weather intensified the pain.  He also 
reported difficulty lifting with his right hand because of the 
pain and taking pain pills to alleviate the pain in his finger.

The Veteran was afforded a VA examination in January 2009.  He 
reported lifelong discomfort and sensitivity on the tip of his 
right finger.  No flare-ups or incapacitating episodes were 
reported.  The examiner noted a 0.05 cm by 1 cm scar over the tip 
of the right third finger, palmar aspect, which was only 
noticeable when viewed with a magnifying glass.  This scar was 
caused by a laceration in 1977, over 30 years earlier.  On 
examination, there was no tenderness on palpation, adherence to 
underlying tissue, limitation of motion or loss of function, 
underlying tissue damage or loss, induration or inflexibility, 
elevation or depression, or other symptoms.  Range of motion 
testing of the right middle finger revealed distal 
interphalangeal (DIP) joint 0 to 90 degrees, proximal 
interphalangeal (PIP) joint 0 to 100 degrees, and 
metacarpophalangeal (MP) joint 0 to 90 degrees.  There was no 
loss of motion secondary to pain, weakness, or lack of endurance.  
The examiner noted that the pain symptoms the Veteran described 
were far beyond what is expected from a 30 year old finger 
laceration.  No objective finding of pain was noted.    

A VA surgical orthopedic note dated in January 2009 reflected 
complaints of numbness directly under the nail of the right 
middle finger.  The Veteran complained of hypersensitivity in 
that area.  The physician also noted the Veteran's scar was well-
healed and he had good sensation in the finger itself.  There was 
no deformity and both the extensor and flexor tendons showed no 
disability.  The Veteran reported that he had difficulty gripping 
large objects.

In this case, the medical evidence does not show that the 
Veteran's scar was painful on examination.  While the Veteran has 
asserted that his scar was painful, the VA examiner noted no 
tenderness on palpation.  Additionally, there was no loss of 
range of motion secondary to pain, weakness, or lack of 
endurance.  The VA examiner remarked that the pain described by 
the Veteran was incongruent with the nature of his scar.  A 10 
percent rating is warranted for superficial scars that are 
painful on examination pursuant to Diagnostic Code 7804.  While 
the Veteran has reported sensitivity, soreness, and pain 
associated with his right middle finger scar, there was no 
objective finding of pain on examination.  Thus, a compensable 
rating is not warranted pursuant to Diagnostic Code 7804.

The only recorded measurement of the Veteran's right middle 
finger scar is 0.05 cm by 1 cm.  Given these dimensions, the scar 
is .05 sq. cm.  The VA examiner reported requiring a magnifying 
glass to examine the scar.  A scar of such size does not warrant 
a compensable evaluation, even if it is deep and causes 
limitation of motion.

The Board also notes that, while the Veteran asserted that he had 
difficulty gripping large objects with his right hand, he was 
found to have no loss of function and normal range of motion on 
objective testing.  Notably, the examiner reported no decrease in 
dexterity, hand strength, or loss of function or motion.  On 
examination, range of motion of the DIP and MP joints was 0 to 90 
degrees and range of motion of the PIP joint was 0 to 100 
degrees.  To warrant a compensable rating for limitation of 
motion, there must be a one-inch gap between the fingertip and 
the proximal transverse crease of the palm (with the finger 
flexed to the extent possible), or extension must be limited by 
more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  
Such is not shown in this case.

The Board has also considered the applicability of other 
diagnostic codes for rating this disability, but finds that no 
other code sections provide a basis for a compensable rating.  
For example, there is no ankylosis and the symptoms are not 
tantamount to amputation of the finger, precluding considerations 
under 38 C.F.R. § 4.71a, 5216-5229 or 5154, respectively.

The Board must also address whether the schedular evaluation is 
inadequate, thus requiring that the RO refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities." 
38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability. Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization. Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is provided 
for certain manifestations of the service-connected right middle 
finger disability, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disorder. As the rating schedule 
is adequate to evaluate the disability, referral for 
extraschedular consideration is not in order.

For all the foregoing reasons, the Board finds that there is no 
basis for a compensable evaluation for the Veteran's right middle 
finger injury over any portion of the rating period on appeal.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

New and material evidence having been received, the application 
to reopen a  claim of service connection for a skin disorder is 
granted.

A compensable rating for right middle finger injury is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims of service connection for right eye 
disability and service connection for skin disorder, on the 
merits, is warranted.

VA will provide a medical examination or obtain a medical opinion 
if the evidence indicates the existence of a disability or 
persistent or recurrent symptoms of a disability that may be 
associated with an event, injury, or disease in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
determining whether the evidence "indicates" that there "may" 
be a nexus between a current disability and an in-service event, 
injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

First, addressing the claim of service connection for skin 
disorder, VA treatment records reveal evaluation, treatment, and 
diagnoses of current skin disorders of the groin, arms, and face.  
The Veteran's service treatment records note treatment for skin 
rash of the face, under arms, and groin in June 1976.  In 
November 2005 the RO obtained a medical opinion regarding the 
relation between the Veteran's current skin disorder and service.  
However, this opinion was inconclusive.  The physician noted that 
while the Veteran's current skin disorder may be related to 
service, he could not opine on etiology without resorting to 
speculation.  

The Board finds that while the above-cited evidence has provided 
a basis for reopening the previously denied claim, it does not 
provide a sufficient basis for granting the claim at this time.  
While the VA treatment records reflect diagnoses of chronic skin 
disorders of the groin, arms, and face, and the Veteran's service 
treatment records reveal treatment for skin rash, there is no 
medical evidence of record linking the Veteran's current 
disability to service.  Significantly, while the RO obtained a VA 
medical opinion in November 2005, the Veteran has not been 
afforded a physical examination to determine the etiology of his 
current skin disorder, which might enable the examiner to offer 
an opinion as to its etiology.  As a final point, the Board notes 
that a VA treatment record from September 2009 opined that the 
Veteran's skin disorder was possibly a secondary condition 
related to a psychiatric disorder.  While the Veteran is 
currently not service-connected for a psychiatric disorder, he 
has filed a claim with the RO for PTSD.  

Turning to the matter of service connection for right eye 
disability, VA treatment records indicate that the Veteran has 
had chronic uveitis for approximately 20 years.  Additionally, 
the Veteran's service treatment records indicate that he received 
treatment for swelling of the right eyelid due to folliculitis in 
August 1976.  The RO obtained a VA medical opinion regarding the 
etiology of the Veteran's uveitis.  The examiner stated that 
while multiple factors contribute to uveitis, including systemic 
inflammatory disease, based on a review of clinic finding she 
could not resolve the issue of etiology without resorting to mere 
speculation.  Significantly, while the RO obtained a VA medical 
opinion in October 2008, the Veteran has not been afforded a 
physical examination, which might assist the examiner in being 
able to determine the etiology of the current right eye 
disability.   

Thus, the Board finds that further medical opinions-based on 
physical examination and full consideration of the Veteran's 
documented history and assertions, and supported by clearly-
stated rationale -are needed to resolve the claims for service 
connection for right eye disability and skin disorder, on the 
merits.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 
Vet. App. at 83.  

Accordingly, the RO should arrange for the Veteran to undergo VA 
dermatology and eye examinations, by appropriate physicians, at a 
VA medical facility.  

Prior to arranging for the Veteran to undergo VA examination, the 
RO should obtain and associate with the claims file all 
outstanding medical records.  The record reflects that he has 
been receiving treatment from the Asheville, North Carolina VA 
Medical Center (VAMC).  The claims file contains VA medical 
records from the Asheville VAMC dated through April 2009.  The 
Board emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO should obtain from the Asheville VAMC any outstanding 
records of treatment for right eye disability and skin disorder 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal facilities.

To ensure that all due process requirements are met, and that the 
record before the examiners is complete, the RO should also 
afford the Veteran another opportunity to present information 
and/or evidence pertinent to the claims on appeal.  The RO's 
letter to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for 
which the Veteran provides sufficient information and, if 
necessary, authorization following the procedures prescribed in 
38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, 
identification of specific actions requested on remand does not 
relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested above, 
the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims for service connection for right eye 
disability and for service connection for skin disorder, on the 
merits.  

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Asheville 
VAMC any outstanding records of treatment for 
skin disorder and right eye disability.  The 
RO must follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claims on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claims 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
dermatology and eye examinations, by 
appropriate physicians, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physicians 
designated to examine the Veteran, and 
the report of the examinations should 
include discussion of the Veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physicians prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

Skin Disorder - The examiner should clearly 
identify all current skin disorders.  Then, 
with respect to each such diagnosed 
disability, the examiner should provide an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the disorder (1) 
had its onset in or is medically related to 
service, or (2) is caused or aggravated 
(i.e., made permanently worse beyond its 
natural progression) by a psychiatric 
disorder.  If aggravation is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from aggravation.  In rendering the requested 
opinion, the physician should specifically 
consider the service treatment records 
(particularly the reports of treatment for 
skin rash in June 1976), VA treatment 
records, and all other post-service treatment 
records, as well as the Veteran's 
contentions.  

Right Eye Disability - The examiner should 
clearly identify all current right eye 
disability/ies.  Then, with respect to each 
such diagnosed disability, the examiner 
should provide an opinion, consistent with 
sound medical judgment, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that the 
disability had its onset in or is medically 
related to service.  In rendering the 
requested opinion, the physician should 
specifically consider the service treatment 
records (particularly the August 1976 report 
of right eyelid inflammation), VA treatment 
records, and all other post-service treatment 
records, as well as the Veteran's 
contentions.  

The examiners should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.  If the 
requested opinions cannot be provided without 
resorting to mere speculation, the examiners 
should clearly state so and clearly state the 
reasons for this determination.  

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims for service 
connection for skin disorder and right eye 
disability.  If a benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



These claims must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


